Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding rejection of the claims under 35 USC 103 over Hammad in view of Shauh, Metral, and Goldstone, Applicant submits that Hammad does not disclose the amended limitations including the specific operations performed by the payment service computer system. The Examiner respectfully disagrees. Hammad discloses receiving, at the pay network server, a card authorization request from the payer device (Fig. 4a-4b, 0058-0059); identifying an acquirer bank account of the recipient based upon the merchant handle/token (Fig. 4b-4d, 0036, 0051, 0059, 0061, 0063); identifying at least one issuer bank account of the payer based upon the payer tokenized payment option(s) (Fig. 4b, 0058-0060, 0064-0065); and generating at least one authorization request for each issuer server in accordance with the user’s selection of the cloak button, which anonymizes some or all identifying information and performs transaction authorization (i.e. processing of authorization requests and responses) in a secure and anonymous manner (Fig. 4b, Fig. 9a, 0065-0066, 0099). Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-10, 12-16, and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
Claims 1 and 12 recite, “generating, at the payer mobile device, a second encrypted message...according to the plurality of payment parameters, the recipient token, and a flag...the second encrypted message further comprising a token associated with the payer, the token comprising a private unique identifier...” (emphasis added). It is unclear whether “the token comprising a private unique identifier” corresponds to the token “associated with the payer” or the “recipient token.” Therefore, the scope of claims 1 and 12 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 2-6, 9-10, 13-16, and 20-26 are also rejected due to their dependence on at least claim 1 or 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 12-18, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad et al. (US 2012/0209749; hereinafter Hammad) in view of Shauh et al. (US 2017/0046671; hereinafter Shauh), Metral (US 2016/0267465; hereinafter Metral), and Goldstone et al. (US 2016/0005043; hereinafter Goldstone).
Regarding claim 1 and 12, Hammad teaches: A method and non-transitory, processor-readable medium comprising:
receiving, at a payer mobile device associated with a payer, a first encrypted message, the first encrypted message being associated with a recipient and a payment (Fig. 4a, 0026, 0049-0050, 0053, 0056);
decrypting, at the payer mobile device, the first encrypted message (Fig. 14, 0159);
extracting, at the payer mobile device, a recipient token from the decrypted message, the recipient token comprising a unique public identifier of the recipient (Fig. 4a, 0021, 0026-0027, 0039, 0049);
upon receiving the validation message, displaying, at the payer mobile device, a user interface of an application comprising a plurality of fields for entering a plurality of payment parameters (Fig. 3b, 0041)...
receiving, at the payer mobile device via the user interface of the application, the plurality of payment parameters (Fig. 3b, 0056);
generating, at the payer mobile device, a second encrypted message comprising instructions to make the payment to an account of the recipient from an account of the payer according to the plurality of payment parameters, the recipient token, and a flag that indicates that the payment should be anonymous, the second encrypted message further comprising a token associated with the payer, the token comprising a private unique identifier known to the payment service computer system (Fig. 9a, 0058-0061, 0099, 0159);
transmitting, from the payer mobile device, the second encrypted message to a payment service computer system (0058-0060, 0063);
receiving, at the payment service computer system, the second encrypted message (Fig. 4a-4b, 0058-0059);
identifying, by the payment service computer system, account information associated with the recipient based on the recipient token (Fig. 4b-4d, 0036, 0051, 0059, 0061, 0063); 
identifying, by the payment service computer system, account information associated with the payer based on the token associated with the payer (Fig. 4b, 0058-0060, 0064-0065); and 
generating a payment message to a payer bank associated with the account information associated with the payer, the payment message comprising an anonymous flag that indicates that the payment should be made by the payer bank should be anonymous (Fig. 4b, Fig. 9a, 0065-0066, 0099).
Hammad does not teach: communicating, from the payer mobile device, the recipient token to a payment service computer system; 
receiving, at the payer mobile device, a validation message from the payment service computer system indicating that the recipient token corresponds to a valid account within a database of the payment service computer system;
However, in the same field of endeavor, Metral teaches: communicating, from the payer mobile device, the recipient token to a payment service computer system (Fig 5, 0075-0077); 
receiving, at the payer mobile device, a validation message from the payment service computer system indicating that the recipient token corresponds to a valid account within a database of the payment service computer system (Fig. 5, 0077-0078, 0082);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1 and 12 disclosed by Hammad by including verifying the merchant/recipient has a valid account as disclosed by Metral. One of ordinary skill in the art would have been motivated to make this modification to ensure that the merchant/recipient is trusted (Metral 0077).
Hammad also does not teach: upon receiving the validation message, generating a notification that the payer mobile device has all information necessary to pay the recipient;
However, in the same field of endeavor, Goldstone teaches: communicating, from the payer mobile device, the recipient token to a payment service computer system (Fig. 6, 0006, 0046-0047); 
receiving, at the payer mobile device, a validation message from the payment service computer system indicating that the recipient token corresponds to a valid account within a database of the payment service computer system (Fig. 6, 0035, 0039, 0048, 0053-0054); 
upon receiving the validation message, generating a notification that the payer mobile device has all information necessary to pay the recipient (Fig. 6, 0047-0049, 0071-0072);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1 and 12 disclosed by Hammad by including validating merchants and notifying users that payments can be made as disclosed by Goldstone. One of ordinary skill in the art would have been motivated to make this modification to prevent fraudulent transactions (Goldstone 0053-0054, 0071).
Hammad also does not teach: ...wherein the unique public identifier of the recipient is displayed in a recipient field of the plurality of fields;
However, in the same field of endeavor, Shauh teaches: wherein the unique public identifier of the recipient is displayed in a recipient field of the plurality of fields (Fig. 2, 0023);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1 and 12 disclosed by Hammad by including displaying the unique identifier as disclosed by Shauh. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claims 2 and 13, Hammad in view of Shauh, Metral, and Goldstone teaches all limitations of claims 1 and 12. Hammad further discloses: wherein the first encrypted message is received from a second mobile device (Fig. 1b, 0026).
Regarding claim 3, Hammad in view of Shauh, Metral, and Goldstone teaches all limitations of claim 1. Hammad further discloses: reading, at the payer mobile device, a barcode containing the first encrypted message from a second mobile device (Fig. 2d, 0026, 0049-0050).
Regarding claim 4, Hammad in view of Shauh, Metral, and Goldstone teaches all limitations of claim 3. Hammad further discloses: wherein the second mobile device comprises a recipient mobile device (Fig. 1b, 0026, 0049-0050).
Regarding claims 5 and 15, Hammad in view of Shauh, Metral, and Goldstone teaches all limitations of claims 1 and 12. Hammad further discloses: wherein the first encrypted message is received from a second mobile device using near field communication (NFC) (Fig. 1b, 0026). 
Regarding claims 6 and 16, Hammad in view of Shauh, Metral, and Goldstone teaches all limitations of claims 1 and 12. Hammad further discloses: wherein the first encrypted message is received from a second mobile device using Bluetooth® communication (Fig. 1b, 0026).
Regarding claim 14, Hammad in view of Shauh, Metral, and Goldstone teaches all limitations of claim 12. Hammad further discloses: reading a barcode containing the first encrypted message, from a recipient mobile device (Fig. 1b, Fig. 2d, 0026, 0049-0050).
Regarding claims 21 and 22, Hammad in view of Shauh, Metral, and Goldstone teaches all limitations of claims 1 and 12. Hammad further discloses: wherein the unique public identifier comprises at least one of an email address of the recipient, a telephone number of the recipient, or a randomly assigned unique identifier associated with the recipient (0026-0027).
Regarding claims 23 and 24, Hammad in view of Shauh, Metral, and Goldstone teaches all limitations of claims 3 and 14. Hammad further discloses: wherein the barcode comprises at least one of a numeric barcode, an alphanumeric barcode, or a matrix barcode (Fig. 2d, 0026, 0226-0228).
Regarding claim 25, Hammad in view of Shauh, Metral, and Goldstone teaches all limitations of claim 1. Hammad further discloses: wherein the payer mobile device comprises at least one of a smartphone, a tablet, a smartwatch, or a laptop computer (0026, 0130).
Regarding claim 26, Hammad in view of Shauh, Metral, and Goldstone teaches all limitations of claim 1. Metral further discloses: wherein the validation message comprises a public display name associated with the recipient that is displayed on the payer mobile device (Fig. 5, 0077-0078).
Claims 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad in view of Shauh, Metral, and Goldstone as applied to claims 1 and 12 above, and further in view of Kalgi (USP 10121129; hereinafter Kalgi).
Regarding claim 9, Hammad in view of Shauh, Metral, and Goldstone teaches all limitations of claim 1.
Hammad in view of Shauh, Metral, and Goldstone does not teach: wherein the plurality of parameters comprises a tip field for entering a tip parameter.
However, in the same field of endeavor, Kalgi teaches: wherein the plurality of parameters comprises a tip field (Fig. 7, Col 19 line 54-Col 20 line 32).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 9 disclosed by Hammad in view of Shauh, Metral, and Goldstone by including a tip field as disclosed by Kalgi. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claims 10 and 20, Hammad in view of Shauh, Metral, and Goldstone and further in view of Kalgi teaches all limitations of claims 9 and 12. Hammad further discloses: wherein the first encrypted message comprises a payment amount, the method further comprising: extracting, at the payer mobile device, the payment amount from the decrypted message (Fig. 3b, Fig. 4a, 0021, 0026, 0039);
and displaying the payment amount in a payment amount field of the plurality of fields (Fig. 3b, 0041),
wherein: generating the second encrypted message further comprises instructions to send a total payment comprising a value of a tip parameter plus the payment amount from the account of the payer to the account of the recipient (0058-0061, 0159).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elliott et al. (US 20180089660) discloses systems and methods for allowing users to configure anonymous direct peer-to-peer payments through a payment server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.R./Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685